DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
This application contains claims directed to the following patentably distinct species:
A. Fig. 1
B. Fig. 6
C. Fig. 7
D. Fig. 8
E. Fig. 11
F. Fig. 12

The species are independent or distinct because:

	Fig. 1 teaches a flow chart depicting a processing flow wherein following steps S101 to S110, the flow chart in step S104 detects angle theta f orientation change when the focal distance exceeds the threshold.

	Fig. 6 teaches another flow chart depicting a processing flow wherein it also follows steps S101 to S110 and having extra steps S201 and S202 and after steps S104 in which the device detects angle theta of orientation change it acquire sensitivity value S and based on this value S the flow chart moves to either step S106 or S107. Step S105 of figure 6 also differs from step S105 of figure 1.

	Fig. 7 teaches another flow chart wherein it has an extra step S301 in which the device determines sensitivity value S in accordance with focal distance.

	Fig. 8 teaches a flow chart for determining rotation amount B2 based on angle theta, which is different than the determining moving amount A2 based on angle theta of figure 1.

	Figure 11 teaches a flow chart, which is similar to the flow chart of figure 6, however, it is determining rotating amount B2 based on angle theta and determining rotating amount rather than moving amount.

	Figure 12 teaches a flow chart, which is also similar to the flow chart of figure 7, however, it determines rotation amount B2 based on angle theta and determines rotation amount rather than moving amount.  

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. There is a search and/or examination burden for the patentably distinct species as set forth above because each flow chart illustrates a different operation and steps of machine learning in order to process information of the apparatus. Each flow chart illustrates different operations such as moving or rotation determination and each flow chart in each operation comprises of different steps and calculations in order to start and end the process. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.
Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of
patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35
U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712.  The examiner can normally be reached on Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PEGEMAN KARIMI/           Primary Examiner, Art Unit 2691